CARVER, J.
This case is precisely similar to the case of the same plaintiff against Armand Dupuis this day decided, except that it involves different land and is against E- O. Dupuis instead of Armand Dupuis and Armand Dupuis did not appeal though the intervenor did.
Armand Dupuis not having appe’aled, the judgment of the lower court cannot be disturbed as to him.
But as between plaintiff and intervenor, for the reasons given in the case of Lemoine vs. E. O. Dupuis, it is decreed:
1. That the judgment of the lower court be set aside.
2. That plaintiff’s exception of no cause of action to the intervention be overruled, without prejudice to his right to plead prescription. .
3. That the- case be remanded to the lower court to be proceeded with in accordance with law and the views expressed in the above mentioned case of Arthur Lemoine. vs. E. O. Dupuis.
4. The costs of this appeal to be paid by plaintiff; those of the lower court •to await the final judgment.